Citation Nr: 0531854	
Decision Date: 11/23/05    Archive Date: 12/02/05	

DOCKET NO.  04-40 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Attorney


INTRODUCTION

The veteran had active service from April 1968 to July 1971.  
He served in Vietnam from October 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
VARO in St. Louis, Missouri, that denied entitlement to 
service connection for PTSD.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the claim has been developed and obtained to the extent 
possible, and all due process has been accorded.

2.  The veteran does not have PTSD attributable to 
experiences during active service.


CONCLUSION OF LAW

The veteran does not have PTSD that was incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.655 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative seek entitlement to 
service connection for PTSD.   In the interest of clarity, 
the Board will initially discuss certain preliminary matters.  
The Board will then address the pertinent laws and 
regulations and their application to the evidence of record.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, including obtaining medical examinations or opinions 
when necessary.  38 U.S.C.A. §§ 5100, 5102, 5103, 5107, and 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 
(2005).

VA is not required to provide assistance to a claimant, 
however, if there is no reasonable possibility that such 
assistance would aid in substantiating a claim.  38 U.S.C.A. 
§ 5103A.

The VCAA and its implementing regulations also require VA to 
notify a claimant and the claimant's representative of any 
information, and any medical or lay evidence that was not 
previously provided to VA, and that is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative of what portion, if any, of the evidence is to 
be provided by the claimant and what part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103.  VA has elaborated on its duty to notify by undertaking 
to inform claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice requirement is not met 
unless VA can point to a specific document in the claims 
file.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Court has confirmed and emphasized VA's duties under the 
VCAA to notify claimants.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In this case, VA provided the veteran with notice in 
compliance with the requirements of 38 U.S.C.A. § 5103 and 
told him to submit evidence in his possession and 
communications dated in January 2004 and again in April 2005.  
In those communications, the veteran was informed what the 
evidence had to show to establish entitlement to service 
connection for PTSD.  Further, the veteran was invited to 
submit evidence relevant to the claim.  The Court has also 
held that a claimant is entitled to VCAA notice prior to 
initial adjudication of the claim.  Pelegrini at 120.  In 
this case, the RO issued a VCAA notice in January 2004, 
several months prior to the April 2004 rating decision 
denying service connection for PTSD.

With regard to assistance, VA shall make reasonable efforts 
to assist a claimant.  38 U.S.C.A. § 5103A.  That assistance 
shall include providing a medical examination or obtaining a 
medical opinion when such an opinion or examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A.  In this case, the record shows the veteran was 
informed that he would soon be contacted by the Omaha VA 
Medical Center regarding the date and time to report for a 
scheduled examination with regard to his claim for service 
connection for PTSD.  Underlined for his attention was a 
statement that "failure to report for a VA medical 
examination may have adverse consequences, including the 
possible denial of your claim."  Unfortunately, of record is 
a report of contact dated March 11, 2005, in which the 
veteran was reportedly called to be notified of the 
appointment for the following day.  The veteran stated that 
he was "not coming because his attorney told him not to come 
for the exam."  No elaboration was provided.  Further, in the 
supplemental statement of the case dated in April 2005, the 
veteran was specifically told that, if he was now able to 
report for an examination, he was to notify the RO.  However, 
there is no subsequent information of record by the veteran 
indicating a willingness to report for an examination.  In a 
communication dated April 25, 2005, the veteran was again 
advised that "failure to report for a VA medical examination 
may have adverse consequences, including the possible denial 
of your claim."  No response from the veteran or his 
representative is of record.  In view of the unwillingness by 
the veteran and his representative to appear for an 
examination, the Board finds VA has satisfied its duty to 
inform and assist the veteran with regards to his appeal.  
Further development of the appeal and further expending of VA 
resources with respect to this matter are not warranted.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case.  Such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (Remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  In sum, therefore, the Board finds that VA has 
more than fulfilled its responsibilities to assist and notify 
the veteran in this case.  The Board notes that the duty to 
assist is not always a one-way street.  If the veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining potentially helpful evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).

Pertinent Laws and Regulations

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at a later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required when a condition in service is not, in 
fact, chronic, or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection, there 
must be:  (1) Medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247 (253) (1999).  See also 
Pond v. West, 12 Vet. App. 341, 346 (1999).  The United 
States Court of Appeals for the Federal Circuit has stated 
that "a veteran seeking disability benefits must 
establish...the existence of a disability [and] a connection 
between the veteran's service and the disability.  Boyer v. 
West, 210 (F.3d 1351, 1353 (Fed. Cir. 2000).

The determination as to whether these requirements are met is 
based on an analysis of all of the evidence of record and an 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Absent any independent supporting clinical evidence from a 
physician or medical professional, a claimant's own 
statements expressing the belief that his disability is 
service connected are not probative.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

In deciding the merits of a claim, a determination must be 
made as to whether the evidence supports the claim, or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board 
notes that the concept of relative equipoise means that the 
evidence supporting a claim and the evidence against the 
claim must be in approximate balance and not merely 
suggestive of a possible outcome.  There must be at least an 
approximate balance of positive and negative evidence in 
order for the appellant to prevail.  Id., at 56.

Service connection for PTSD also requires medical evidence 
diagnosing the condition in accordance with the provisions of 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy, and the claimed 
stressor is related to that contact, lay testimony alone may 
establish the occurrence of a claimed inservice stressor in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of such service.  
38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 
128 (1997).

A review of the record in this case shows that PTSD has been 
offered as a diagnosis.  However, the diagnosis of PTSD must 
be based either on a claimant's account of events during 
demonstrated combat status or on verified stressors.  The 
Board is not bound to accept any diagnosis not conforming to 
the criteria of the Diagnostic and Statistical Manual of 
Mental Disorders and no probative weight may be assigned to 
any diagnosis of PTSD based on the veteran's noncredible 
account of combat participation or unverified stressors.

In evaluating the probative value of medical evidence, the 
Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches...as is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
adjudicators...Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

The Court has made clear that, "just because a physician or 
other health professional accepted the appellant's 
description of his active service experiences as credible and 
diagnosed the appellant as suffering from PTSD does not mean 
the [Board] is required to grant service connection for post-
traumatic stress disorder."  Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992); see Swann v. Brown, 5 Vet. App. 
229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).

A review of the evidence in this case shows that, while PTSD 
is shown as a diagnosis in the medical evidence of record, it 
has been offered without specific discussion of the criteria 
set forth in the Diagnostic and Statistical Manual and has 
not been shown to be based on a verified stressor.  
Oftentimes a diagnosis of PTSD is provided based on 
consideration of the veteran's uncorroborated history of 
combat service, or based on consideration of his specific 
account of having witnessed a friend's death or having killed 
the enemy.

VA has attempted to reconcile the conflicting diagnostic 
picture presented in this case.  However, the veteran and his 
representative, for some reason, have failed to cooperate.  
The veteran has been specifically informed by VA on more than 
one occasion of the importance of appearing for a scheduled 
psychiatric examination and he has been warned of the 
consequences of failing to report for such an examination.  
Nevertheless, for whatever reason, he has not reported.  The 
Board is therefore forced to rely on the evidence that is of 
record and that evidence brings into question the veteran's 
credibility.  He has reported that he received a Bronze Star 
for bravery and this was noted by the consulting psychologist 
and the clinical psychologist who provided a diagnosis of 
PTSD.  However, the evidence of record shows that the award 
for the Bronze Star Medal in March 1969 does not reflect that 
it was a Bronze Star Medal with V-device.  The Board in no 
way means to diminish the importance of the medal, but notes 
the Bronze Star Medal itself is not necessarily indicative of 
participation in combat action.  It is when the Bronze Star 
with V-device is awarded that a presumption of combat 
exposure is accepted.  The veteran has been asked repeatedly 
to provide supporting documentation regarding his alleged 
stressful experiences while in service, but he has failed to 
do so.  Essentially then, the medical opinions of record 
regarding PTSD are based on consideration of the veteran's 
noncredible descriptions of his role and history and they 
therefore lack probative value to establish a diagnosis of 
service-related PTSD.  The Board notes that the medical 
evidence of record from the private psychologist and 
psychiatrist dated in 2002 and 2004 do not attribute PTSD to 
any verified service stressor.  The reports of evaluation do 
not include an explanation as to how the veteran meets each 
of the DSM-IV PTSD criteria as required by 38 C.F.R. § 4.125 
and do not link PTSD to a verified stressful event while the 
veteran was in service.  In light of the foregoing, the Board 
concludes that the preponderance of the medical evidence 
establishes that the veteran does not meet the criteria for a 
diagnosis of PTSD based on verified stressors.


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


